 SEARS, ROEBUCK & CO., INC.471managers, assistant supervisors,assistantmanagers,and all other super-visors as defined in the Act.PEPSI-COLA LOUISVILLE BOTTLERS,A DIVISIONOF PEPSI-COLA GENERAL BOTTLERS, INC,Employer.Dated-------------------By---------- - --------^ ---------------------Re resentative(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding, Fourth and Vine Streets,Cincinnati 2, Ohio, Telephone Number, Dunbar1-1420, if they have any question concerning this notice or compliance with itsprovisions.Sears, Roebuck& Co.,Inc.andRetail Department Store Em-ployees Local1207.Case No. 19-CA-29209. October 25, 1962DECISION AND ORDEROn May 3, 1962, Trial Examiner Martin S. Bennett issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter the Re-spondent, the Charging Party, and the General Counsel filed excep-tions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.''The notice appended to the Intermediate Report Is hereby amended by deleting thephrase "This notice must remain posted for 60 days from the date hereof,"and substitut-ing therefor the phrase"This notice must remain posted for 60 consecutive days from thedate of posting "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard at Seattle,Washington, on September 20, 21, 22, 25,26, and27, 1961.The amended complaint i alleges that Respondent Sears, Roebuck & Co.,1 The original complaint issued June 23, 1961, and was based upon a charge filed May 8,1961,alleging violations of Section 8(a) (1) and (5) of the ActAn amended charge139 NLRB No. 35. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc., herein called Sears, had refused to bargain with Retail Department Store Em-ployees Local 1207, herein called the Union, in three specified respects and had dis-criminatorily discharged Jack Hays on June 20, 1961, thereby engaging in unfairlabor practices within the meaning of Section 8(a)(1), (3), and (5).Oral argu-ment at the close of the hearing was waived and briefs have been submitted by allparties.A motion by all parties to correct certain errors in the transcript of testi-mony was later submitted and it is hereby granted.2Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTSears,Roebuck & Co, Inc., is a New York corporation which maintains itsprincipal offices at Chicago, Illinois, and is engaged in the sale of merchandise andcommodities in retail outlets throughout the United States.Among such outletsare three at Seattle,Washington, the situs of the instant dispute.During the 12months preceding are issuance of the amended complaint, Respondent's Seattle storesenjoyed a gross volume of business in excess of $500,000; received merchandisevalued in excess of $50,000 which was shipped from points outside the State ofWashington; and shipped merchandise valued in excess of $50,000 to points outsidethe State of Washington. I find that the operations of Respondent affect commercewithin the meaning of Section 2(6) and (7) of the Act and that it would effectuatethe purposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDRetail Department Store Employees Local 1207 is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction-the iswipcThe Union has been recognized by Sears as the representative of its retail salespersonnel at three stores in Seattle, Washington, since January 1940 and their mostrecent contract expired on May 15, 1960. In February 1960, this contract wasopened.Approximately 10 bargaining meetings were held thereafter in 1960 andapproximately 20 in 1961; a new contract has not been arrived at.The complaint alleges a refusal to bargain in good faith and specifically attackstwo facets of this collective-bargaining history.It is alleged: (1) that on or aboutApril 20, 1961,Searsrefused tomeetand negotiate with a duly designated bargain-ing representative of the Union; and (2) that Sears has repeatedly informed repre-sentatives of the Union that even if an agreement were reached, certain workingconditions could not be incorporated in a written collective-bargaining contract.Thelatter are (a) the payment of a 1-percentcommissionto certainsalespersonnel and(b) the handling of union membership problems.The complaint also alleges thatone Jack Hays was discriminatorily discharged on June 20, 1961, because of hisunionmembership and activities, within themeaningof Section 8(a)(3) of the Act.3adding an alleged violation of Section 8(a) (3) was filed on July 13, 1961, and an amendedcomplaint issued on August 17, 19612Respondent has moved that the brief of the Union be stricken because it was mailed onthe date briefs were due rather than received by me on such dateOn consideration ofthe response to said motion, the motion to strike is denied and the brief has beenconsidered.3The complaint also sets forth another alleged violation of Section 8(a) (5)It statesthat Sears refused to bargain in good faith at three meetings on April 26 and May 2 and 5,1961, by taking the position that a condition prerequisite to reaching agreement on a con-tract was the resolution of certain pending grievances in a manner prescribed by SearsThe evidence on this topic is insubstantial and inconclusive, and reflects only rejection bythe Union of Sears' proposal to settle most but not all of certain grievances on which acourt had directed the parties to negotiate and if necessary arbitrate.Moreover, if such aposition were taken by Sears, it was admittedly abandoned thereafter, as the Union con-cedes in its brief.Furthermore, on what I understand to be an established premise thatthis is a public proceeding litigating public rather than private rights with the burdenof proof on the General Counsel rather than on the Charging Party, it Is duly notedthat the General Counsel does not press or argue this topic in his briefAccordingly, it isrecommended that this allegation of the complaint be dismissed. SEARS, ROEBUCK & CO., INC.473B. Refusal to bargain1Appropriate unit and majority representation thereinThe complaint alleges, Respondent's answer admits, and I find that all retail salesclerk employees of Sears at three Seattle, Washington, stores located at First andLander, Roosevelt Way, and Market Street, excluding supervisory personnel, consti-tute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act.The complaint alleges, Respondent's answer admits, and I find that the Union atall times material herein has been and now is the representative of the employeesin the above-described appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.2.The Plopper incidentAs set forth, approximately 30 meetings were held between the parties fromFebruary 1960 up to the autumn of 1961, when negotiations were broken off.TheGeneral Counsel contends that Sears refused on April 20, 1961, to meet with theUnion because it was represented, among others, by one Murray Plopper, an Inter-national vice president, rather than by local personnel exclusively.It is undisputedthat this was Plopper's debut on the Seattlescene.Negotiations prior thereto hadbeen carried on chiefly by Sears' counsel, Eli Dorsey, and Secretary-TreasurerArchie McLean of Local 1207, with Richard Donaldson, local counsel for the Unionparticipating in three mettings, those of March 1 and 24, and the one considered atthis point, that of April 20, 1961.Also present at the April 20 meeting were JimAustin of Sears' industrial relations department and one Horner, in charge ofindustrial relations on the Pacific Coast for Sears, neither of whom testified.International officials apparently had not previously represented Local 1207 innegotiations and there is some evidence that Sears was averse to meeting with repre-sentatives of theInternationalto negotiate a contract on a national basis, rather thanon a local basis consistent with areas of recognition or certification.As will appearhereinafter, there had been a number of previous bargaining sessions at which therewas considerable discussion of two topics, namely, whether Sears would embody ina written contract with the Union (1) language treating with the 1-percent com-mission paid by Sears to certain sales personnel, and (2) language treating with theproblem of union membership.By way of background, a bargaining meeting was held on March 24 and attendedby McLean and Donaldson for the Union and Dorsey and Austin for Sears.McLeanand Donaldson are in agreement that Dorsey suggested he invite Horner to a futurenegotiatingmeeting.According to Donaldson,a clear and meticulous witnesswhose testimony I credit, the suggestion was predicated on the fact that Horner "hadthe final say on these two issues."The record amply demonstrates the existingdivergence of the parties on these two issues with respect to the inclusion in the con-tract of language bearing on these two topics.4Later that same day, McLean tele-phoned Dorsey and stated that he would like Murray Plopper to attend the nextmeeting which Horner would attend.Plopper, a vice president of the International,had been director of the central division of the International and had previously satin on unspecified negotiations with Sears officials in other areas.5The topic was next raised at '.a meeting between McLean and Dorsey on April 4.According to McLean, Dorsey agreed that he would have Horner appear to meetwith McLean "but he would not meet with any international representatives, no oneother than just local people."Dorsey further stated that "negotiations would re-mainon a local level, and Mr. Dorsey was not to meet with any international repre-sentatives other than local representatives."Later that day, after a telephone talkwith Plopper, McLean telephoned Dorsey and told him, at Plopper's suggestion,that the Union was ready to meet with anyone who could settle the disputed issuesand that an employer could not "dictate as to who was going to represent the union."McLean is also supported by the extensive notes he took during various meetings andthese were produced at this hearing.While Donaldson attended only three meetings, hetestified, contrary to Dorsey and I so find, that McLeandidmake notes during therespective meetings rather than thereafter.While Dorseyalso made notes, they were lessextensive.5 Dorsey testified that in this conversation McLean stated that Plopper had proposed themeetingI deem it immaterial whether this be so or whether McLean initiated the idea,in response to Dorsey's suggestion earlier that day.What is pertinent here is the fact,as I find, that McLean expressed his wish to have Plopper appear for the Charging Partyat a future bargainingsession. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDDorsey disputed the charge of dictation, but said that Horner would not appear atany meeting attended by Plopper; that Plopper's presence would be a mistake inview of an existing boycott of Sears by the International Union; that he, Dorsey,was the representative of Sears in negotiations; and that he, Dorsey, would meetwith any union representative.A subsequent meeting was set for April 20, with Horner to be in attendance.Theunion officials arranged to have Plopper attend, but did not communicate theirplan to Dorsey or any other Sears representative.There was prior agreement thatMcLean would submit written proposals at this time on the 1-percent commissionand union membership issues.The meeting was held as scheduled at Dorsey's lawoffice.McLean and Donaldson,accompanied by Plopper,made their entry andwere introduced to Dorsey, Austin, and Horner who were already present.Thetestimony as to this meeting is presented by McLean, Donaldson, and Plopper onthe one hand and by Dorsey on the other, as noted, the other Sears personnel didnot testify herein.There is substantial agreement between McLean, Donaldson, and Plopper as towhat took place.According to Donaldson, and I so find, Dorsey immediately ex-pressed surprise over Plopper being "brought into the negotiations"; stated thatPlopper should not be present; and said that Horner had been brought in fromLos Angeles "not to negotiate but only to explain the Company's policy on certainthings."Donaldson immediately responded that Plopper was present at the re-quest of Local 1207solelyto assist in the negotiations "and there was no intenton the union's part to enlarge the scope of negotiations." 6Donaldson then stated that he understood the parties were in agreement on allmajor issues with the exception of the 1-percent commission and union membership.Dorsey immediately responded that this was not accurate and that agreement hadnot been reached on all other issues, but that they could be disposed of "if the twospecific issues" were resolved.Dorsey asked if McLean had brought the unionproposals on the 1-percent commission and union membership.McLean producedtwo typewritten drafts of these proposals, each on a single sheet of paper andthat with the 1-percent issue taking up but five lines; these proposals are discussedhereinafter.Dorsey took the proposals and stated that the company representatives wanted"to take a look at these.We would like a caucus."The three union representativesleft the room and went to the reception room.After some minutes Dorsey entered,asked to speak privately with Donaldson, and the two men went to another office.According to Donaldson, Dorsey stated that he had a "sticky" problem in that bothhe and Horner had been instructed by Sears officials at Chicago headquarters, in-cluding one Tudor, not to participate "in any meetings with any representatives ofthe International."This policy allegedly stemmed from an attempt by GeneralCounsel Lippman of the International to contact Sears personnel in Chicago, anattempt which had been rebuffed.Dorsey then proposed that he ask Homer to return to his hotel and that Donald-son instruct Plopper to do likewise.Donaldson replied that Horner's presence wasthe reason for the meeting on that date, that the Union believed Plopper's experiencecould be helpful in the negotiations, and that it would not send Plopper away.Hepointed out to Dorsey That Dorsey had "a legal obligation to meet."Dorsey re-sponded that he was aware of this, but was confronted with a policy matter andwould see what he could do.Donaldson then rejoined his colleagues in the reception room and the trioproceeded to the men's room.While in the corridor on their return trip to Dorsey'soffice,Horner passed by, rang for an elevator, and departed without making anycomment.The trio reentered Dorsey's office and Dorsey again asked to conferprivatelywith Donaldson.Dorsey told him that he regretted things had to workout in this manner, that he "was obliged to do it this way," and that he would havea counterproposal ready for McLean the following week.The union representativesthen left.?aDorsey claimed that McLean announced that International objectives were inseparablefrom local objectivesThis was specifically denied by both McLean and Donaldson, andPlopper's version of the incident is silent as to any comment of this natureOther evi-dence discloses that the existing boycott by the International Union caused Sears personnelin Chicago headquarters to react to the appearance of International personnel or repre-sentatives on the scene as to a burr under the saddleBe that as it may, I am convincedon a preponderance of the evidence that Dorsey was in error on this point,Dorsey admitted most of the foregoing and that he said Plopper should not be presentat local negotiationsHe also admitted telling Donaldson that Tudor and his assistant, SEARS, ROEBUCK& CO., INC.475The record will not support a contention that Plopper's presence represented anattempt by the Union to injectnationalissues intolocalnegotiations.In fact, ex-cept for introductions, Plopper did not say a word.Nor will the record supportthe claim that the meeting broke up because company officials wanted to study thetwo brief proposals by McLean. I am fully convinced that the meeting was brokenup because Sears officials refused to conduct a bargaining meeting with the localunionif an International official satinas part of the union bargaining team.Hornerwas present at this meeting at Dorsey's suggestion and Dorsey knew that McLeanwas to submit these two written proposals to the meeting for discussion with Homerparticipating.And, as noted, Donaldson did state his willingness, in the alternative,to continue the conference without Horner's presence, but with that of Plopper,this was unacceptable and the meeting forthwith ended. I further find that Dorsey'shands were tied by Sears' national policy.It is well established that an employer may not dictate to a labor organization whois to represent its employees for bargaining purposes, aside from special circumstancesnot present herein.The record discloses only that Plopper was there to assist thelocal in its negotiations.The fact that another representative of the Internationalwaspersona non gratato Sears is beside the point. I find that by refusing onApril 20, 1961, to meet with a designated union representative, and specifically withan International official participating in local negotiations as a member of the localbargaining team, Respondent has refused to bargain in good faith within the mean-ing of Section 8(a)(5) and has thereby also violated Section 8(a)(1) of the Act.NL.R.B. v. Prudential Insurance Company of America,278 F. 2d 181 (CA. 3);N L R.B. v. Deena Artware, Inc.,198 F. 2d 645 (C.A. 6), cert. denied 345 U.S.906,Westinghouse Electric Corporation,132 NLRB 406,Deeco, Inc.,127 NLRB666, andOates Bros., Inc.,135 NLRB 1295.3.Refusal to incorporate agreements in writinga.The 1-percent commissionAt issue here is whether Sears violated Section 8(a) (5) of the Act by maintainingthe position throughout bargaining negotiations that it would not include in awritten contractor ina written bilateralagreementany meeting of the minds thatmight be reached on two specificissues,namely, the payment of 1-percent commis-sionto certainsalesmenand language treating with the union membership problem.A preponderance of the evidence supports the position of the General Counsel.By way of background the followingisnoted.Sears'counsel, Eli Dorsey, alsorepresents other Seattle department stores in collective-bargaining negotiations withlabor organizations.In recent years prior to 1958, Sears did not participate di-rectly in these negotiations which are conducted on an associationwide basis.Theprocedure followed was for Dorsey to send both Sears and the Union a letterdescribing the agreement between Sears and the Union.These letters are de-scribed as "third party" memorandums.Apparently one reason for this procedurewas Sears' desire to avoidthe unionshop negotiated by the other Seattle stores.In 1958, Sears returned to a former practice of participating in association negotia-tions and, in September 1958, a contract resulted from an exchange of letters.There-after, Sears contended that no contract had actually been arrived at, but the UnitedStates District Court for the Western District of Washington held otherwise in anoral opinion handed down in November 1960.RetailDepartment Store Em-ployees Union, Local No. 1207, etc, AFL-CIO v. Sears Roebuck & Company,Inc,47 LRRM 2354Part of the foregoing disagreement was the fact that the Union challenged themethod whereby Sears computed a wage increase. Sears for a long period haduniformly paid to its sales employees a commission of 1 percent on all personal netsales.This did not include so-called "big ticket" salesmen of costly items as furni-ture, large appliances, and refrigerators, where the salesmen were paid on a 5- or6-percentcommissionbasis.The practice had never been spelled out in any agree-ment or side letter, but it is undisputed that it had been undeviatingly followed bySears, and that it was a condition of employment.See Electric Steam RadiatorCorporation, A Subsidiary of Landers, Frary and Clark,136 NLRB 923.one Neely, had telephoned and instructed him not to embarrass Sears by negotiating anInternational contract under the guise of local negotiations.He testified that in thesecond talk he told Donaldson that Respondent had not had adequate time to considerthe two proposals and would come up with a contract proposal the next weekSignifi-cantly,Dorsey admitted that it was "correct" that Horner left the meeting becausePlopper was present 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 1959, Sears also discontinued its participation in the so-called "Dorsey Plan,"a device of many years' standing whereby Sears and the Union had initially copedwith the Union's desires for a union-security plan, or a not too dissimilar facsimilethereof.It is a fair statement that Sears, as disclosed in the record, had some causefor concern after adverse national publicity during certain congressional hearings.The district court, in the above decision, found that this Dorsey plan operated inthe followingmanner:1.All new employees would be advised by the Sears personnel office thatcertain unions held bargaining rights at the Sears stores, and that a "steward"would contact them.2 "Stewards" who were employees of Sears, and who were usually selectedby Sears' Management with the approval of plaintiff union, would contact thenew employees, explain the union to them and ask them to join. "Stewards"would also contact those employees who had become delinquent in the pay-ment of their union dues.3. If the employees failed to join, or failed to take care of their dues de-linquencies, representatives of SearsManagement, as well as the executivesecretary of the defendant Association, held conferences with these employeesand expressed to them the fact that Sears and the various unions with which itdealt, including the plaintiff union, had had a satisfactory and harmonious rela-tionship and would then urge them to join or to satisfy their dues delinquencies,as the case may be.Itmay be noted that Sears did not appeal this decision which also held that the"steward system" described above was an implied condition of employment duringthe previous contract.The record also discloses that in the spring of 1959, Dorseyadvised the Union that because of adverse publicity in congressional hearings, Searswould discontinuemanagement participationin the operation of this plan.Turning to the most recent negotiations under consideration herein, the recorddiscloses that in February 1960, the Union submitted a proposal to Sears for a newagreement to be effective at the termination of the previous agreement in May 1960.This original proposal, it is to be noted, provided specifically for the payment of the1-percent commission, stating after each wage classification within the bargainingunit "plus 1 percent commission on personal net sales."This proposal proved to be a constant problem in negotiations because, as willappear, Sears never specifically agreed to put this or a similar clauseinwriting.Indeed, Dorsey admitted on the witness stand that he did not want to put this clausein writing.This original proposal also, it may be noted, called for a standard unionshop.Several meetings were unproductive and, on March 14, Sears sent a counter-proposal, as later amended, to the Union.Negotiations resumed in May and Juneand continued well into 1961.The record well warrants the conclusion that Dorsey, most probably because he(1) was hamstrung by Sears policy from Chicago and (2) was confronted with theproblem of other Seattle department stores, obfuscated the issue and frustrated thecollective-bargaining process by insisting that even if agreement were reached onthese two issues, viz, the 1-percent commission and the membership problem, theycould not be placed in a written collective-bargaining contract.Turning to the 1-percent commission issue, McLean testified, and I find, that at theFebruary 15, 1961, meeting, Dorsey proposed that this item be handled by a sideletter between the parties.At a meeting on February 28, Dorsey accepted the1-percent commission clause in principle, but stated that he wished to treat with itsolely in a letter from Dorsey to Counsel Donaldsonof the Union.McLean replied,as he uncontrovertedly testified, that only a written clause in a signed agreement wasacceptable to the Union.Dorsey replied that he could handle this only throughthe side letter technique.On March 20, as McLean uncontrovertedly testified, andI so find, Dorsey again proposed that the 1-percent commission item be handled bya side letter.McLean again adhered to the union position that any agreementbetween the parties should be in a written contract between them.On March 24, Donaldson and Austin were also present and this topic receivedprimary attention.Donaldson pointed out that the 1-percent commission was acondition of employment and expressed surprise that Sears objected to its incorpo-ration in a written contract.Donaldson uncontrovertedly testified, and I so find,that Austin interposed at this point.Austin stated that the union proposal differedfrom existing conditions of employment in that the union proposal called for the pay-ment of the 1-percent commission to employees of the so-called 200 desk or catalogdepartment, whereas, in fact, Sears by custom paid these employees but one-half of1percentMcLean replied that all he desired was to have the contract accuratelyreflect the existing company program and that if this was the fact with respect to the SEARS, ROEBUCK& CO., INC.477200 desk, as indeed it was, the language should be amended accordingly and this wasacceptable to him.Austin then got down to basics, as Donaldson uncontrovertedly testified and 1 sofind.He stated that Sears did not wish to incorporate the 1-percent commission inthe contract because Sears did not wish it to be used as a precedent which could beseized upon by other labor organizations in the State and readily utilized againstSears.Dorsey also acknowledged that this would create a problem as well as anundesirable precedent capable of utilization against him in negotiations with theother Seattle department stores.He insisted that he would "not stand for it."The union representatives repeated that any agreement arrived at should be putin a written contract, but offered to settle for a side agreement,if it was a bilateralone.Dorsey insisted that he could not put it in writing aspart of a contract.Ac-cording to McLean, Dorsey mentioned the possibility of spelling out the 1-percentcommission program in a letter from Dorsey to Donaldson to be kept in the former'sfiles, because publicity concerning its contents would be embarrassing to Sears; hemaintained further that he would not put it in a contract even if his refusal resultedin litigation.This, it may be noted, was the meeting at which Dorsey suggested thatHorner meet with the union representatives because Horner had the "final say"on the issues in dispute.The April 20 meeting with Homer and Plopper has been previously described.McLean brought the following proposal to this meeting:Proposal on one percentEmployees in Division 200 shall be paid one-half percent commission onpersonal net sales weekly in addition to their guarantee weekly wage.Employees in all other Divisions,excluding"big ticket"employees who arepaid a commission charged against a guaranteed draw, shall receive one percentcommission on personal net sales paid weekly in addition to their guaranteedweekly wages.The language concerning the 200 department receiving one-half of 1-percentcommission represented a modification of the Union's original proposal and resultedfrom Austin's comment at the March 24 meeting.As indicated,Horner's abruptdeparture aborted the April 20 meeting.On April26,Dorsey met with McLean and exhibited a proposal which he al-legedlywas authorized to present in behalf of Sears.Dorsey pointed out thefollowing section as allegedly disposing of the 1-percent problem:.since theoffer fromother employersaccepted by LocalNo. 1207 of sixand one-quarter(61/4)cents per hour was in keepingwith the contractualminimum concept of bargaining as applied in settlements prior to 1958, Searsintends to apply the 61/40 per hour increase in the same manner increases wereapplied prior to 1958... .Quite understandably,McLean expressed the view that this language was diffi-cult to understand;he might well have responded,more to the point, thatthislanguage did not specifically treat with the 1-percent commission issue.Nor doesit specifically provide for the continuation of past practices.At a May 5 meeting,McLean asked again to be shown the language in Dorsey'sApril26 proposal and Dorsey promptly obliged.McLean read it and againcommented that the language lacked specificity.Dorsey offered only to send acertificate to the union attorney dealing with this topic.On May 18, Dorsey mailedtoMcLean a copy of the proposal which he had exhibited to McLean at theApril26 meeting.The letter is in evidence and I find that although the proposalmade no reference to the 1-percent commission issue,Dorsey asked that it besubmitted to the Sears employees involved.The recorddiscloses no more recent position by Sears on this issue, or anysuggestion of more specific language.There is one footnote to the following inthat Dorsey wrote McLean on June 27 and expressed Sears' willingness to reducetowriting and sign an agreement containing all issues agreed upon. I deem itsignificant that this belated and self-serving document does not express Sears'willingness to incorporate in a bilateral and signed agreementthe two specific issuesunder consideration herein.Respondent has contended that the union proposal on the 1-percent issue is notconsistentwith Sears' actual practice in three respects.The record demonstratesotherwise.The first isthe 200 desk or catalogue department whose employeesreceive but one-half of 1 percent;ithas been shown that when Sears raised thematter, the Union immediately modified its demand to conform its request to theexisting practice with respect to this desk.Secondly, Sears has contended that the 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion erroneously sought to include certain division heads under the plan.Therecord discloses that the Union's original contractproposal specifically excluded thisgroup from coverage and Dorsey,in effect, soadmitted on the witness stand.As to the third, it was contended that theunion proposaldeviated from pastpractice in that it did not exclude extra holidaypersonnel.But it is undisputedthat this groupis not within the bargainingunit,asDorsey admitted, and the proposalmanifestly could not have been applicable to them.And, in any event, the unionrepresentativesmade it crystal clear that they were willing to incorporate in awritten agreement the Sears practice with respect to the 1 percent precisely as itexisted.I find, as the General Counsel contends, that during the 1960-61 negotiationsthrough May 18, Sears rigidly adhered to and at no time abandoned the positionthat it would continue its 1-percent commission program, might stretch to treatit ina side letterfromSears' counselto the parties, but would not include thiscommissionprogramina bilateralsigned agreementbetween Sears and the Union.Under established principle, this constituted a failure to bargain in good faithwithin the meaning of Section 8(a)(5) and was also violative of Section8(a)(1)of the Act.I so find.H. J. Heinz Company v. N.L.R.B.,311 US. 514;N L.R.B.v. Feed & Supply Center, Inc,294 F. 2d 650 (C.A.9); N.L.R.B. v. Berkley MachineWorks Foundry Company, Inc.,189 F 2d 904 (C.A.4);N.L.R.B. v. Todd Com-pany, Inc.,173 F. 2d 705 (C.A.2); Oregon Coast Operators Association, et al.,113NLRB 1338, enfd. 246 F. 2d. 280 (C.A.9);N.L.R.B. v. Tower Hosiery Mills,Inc.,180 F. 2d 701 (CA.4); Southwestern Porcelain Steel Corporation,134 NLRB1733;The Usadel Trophy Manufacturers, Inc.,131 NLRB 1347; andJames C. Ellis,sole owner, d/b/a James C. Ellis (Oil Production),.102NLRB 497.b.Union membershipAs set forth, Sears had discontinuedmanagement participationin 1959 in the"Dorsey Plan," although the plan continued unchanged in all other respects. InFebruary 1960, the Union opened negotiations with a request for a standard union-shop clause, met resistance, and later abandoned this request.The first significantmeeting in1961 was held on February 15, with McLean andDorsey present.According to McLean, Dorsey proposed "a very similar operationto the old Dorsey plan withsomeminor variations"; the details were lacking andMcLean insisted that it would have to be in writing.Dorsey substantially concurred,testifying that the minor variations he proposed were "The elimination of manage-ment participation."A meeting on March 1 was attended by Dorsey, McLean, and Donaldson; thelatter attended at McLean's request because McLean anticipated discussion of thelegality of the old Dorsey plan.According to Donaldson, and I so find, he andMcLean stated a preference for returning to the old Dorsey plan as described by thedistrict court,supra.Dorsey replied that Sears would never return to this programand Donaldson replied that he was convinced that the original Dorsey system was notillegal .8Dorsey agreed that he too believed it to be legal, but stated that Sears' oppositionwas not based upon legal concepts; that he could not return to the old system be-cause Sears would no longer permit its officials to participate "in a union program";and that he had with him a memorandum to read. He produced a memorandumand stated that Sears could offer this as a program.Dorsey then presented the fol-lowing featuresof the plan:(1)At the time of hiring, new employees would be given a statement that Searsrecognized the Union as their bargaining representative and that a union representa-tivewould contact them in the future and explain the ramifications of suchrecognition.(2)The right of the Union was recognized to appoint stewards to carry on unionbusiness during the free time of the employees and, on occasion, during companytime with the permission of department managers.(3)Department stewards would be furnished the names of new hires.(4)Union representatives could visit company premises during nonworking timeand also, with management approval, during working time.(5)A final point, not in the memorandum, but stated by Dorsey, was that a roomwould be set aside for the use of business agents.Dorsey stated that another labor organization in the area had accepted this pro-posal by Sears.McLean then asked if these points, if agreed to, could be includedina written document.Dorsey replied that "while he personally thought it should111 deem it unnecessary to pass upon this factor. SEARS, ROEBUCK & CO., INC.479be included in a written document, [he] did not have the authority to offer it aspart of a written document.Chicago would not authorize it."Dorsey did add thathe would attempt to get authority from Sears to offer this program in writing.9Another meeting was held on March 20 between McLean and Dorsey.McLeanuncontrovertedly testified, and I so find, that Dorsey offered on this occasion to em-body the essentials of the proposals he had read at the previous meeting in a letterto "our attorney," presumably Donaldson.McLean replied that "anything that wasagreed to should bereduced to writing in a signed contract."[Emphasis supplied.]On March 21, as McLean uncontrovertedly testified, he held a telephone conversa-tion with Dorsey during which Dorsey told McLean that he had met with Hornerand one Neely of Sears' Chicago office, that he had discussed with them the Union'srequest for placing a union membership plan in a written contract, and that Neelywould take the request back to Chicago.The next meeting on March 24 was attended by McLean, Donaldson, Dorsey, andAustin, and was devoted largely to a discussion of the 1 percent commission issue.In addition, Donaldson and McLean proposed that the findings of fact by the UnitedStates district judge concerning the Dorsey planbe incorporated in the contract.Dorsey replied that this could not be done in writing.The question was then askedwhether Sears would incorporate any other arrangements on this topic in writing,and the answer was negativeAccording to McLean, Dorsey on this occasion pro-posed a meeting of the union representatives with Horner.Donaldson stressed thepoint that the Union did not ask that any agreement reached on this issue, as well asthe 1-percent issue, be in any particular collective-bargaining contract, but that it atleast be insome bilateral signed agreement.Dorsey stated that he could not put itin writing, but would see to it that the Union was "protected." ioMcLean uncontrovertedly testified that he met with Dorsey on April 4, and thatthe latter then stated that he "could probably" get authorization to put something onthe membership program in writing. Shortly thereafter, Dorsey asked McLean tosubmit written proposals on the 1 percent and on the union membership issues.McLean did so and appeared with the two separate proposals at the April 20 meet-ing, discussed above, when Horner made his abrupt departure immediately afterMcLean had presented the two proposals but prior to discussion of them.The con-tent of the 1-percent proposal has previously been set forth.That treating withunion membershipstates asfollows:The Companywill cooperate with the Union in advising its employees that acontract exists between the Company and the Union,so that all employees underthe jurisdiction of Local 1207 may be properly informed and thereby affordeda suitable opportunity to join the Union within the specified time and to remaintherein in good standing during the life of this agreement.Each newly hired or rehired employee will be given a copy of the contractby the personnel department at time of hiring.A weekly list of hires and resigns will be furnished by the Employer to aSteward, appointed by the Company, who will assist the proper Union Repre-sentative in contacting such employees in regard to union membership.In order to carry out the intent of the above policy the Employer will instructitsemployment office and supervisory personnel to advise all applicantsselected for employment that the interests of the employees and the employerare best served by their becoming members of the Union because they arereceiving the benefits of the Contract.It is further agreed that the Employer will make suitable office space availableat reasonable times where the proper Union Representative may interview em-ployees in regard to union membership.The Unionagrees that neither officers, representatives or members of theUnion will intimidate or coerce employees into membership in the Union.OThe testimony of McLean substantially corroborates that of DonaldsonDorsey didnot deny tho testimony that be stated he would attempt to get authority from Sears tomake a written proposal on this issue.He did claim that he told the union representativeshe had a legal obligation to put any agreement in writing,but McLean and Donaldsonspecifically dispute this assertion.The Union alleges that Dorsey's recollection is demon-strably inferior because he contradicted herein his testimony in the Federal court on themethod of appointing union stewardsAnd, as noted,the testimony of McLean,in thisinstance,as well as that of Donaldson,is supported by extensive notesAccordingly, thetestimony of Donaldson is credited herein.1oFindings on this meeting are based on the uncontroverted testimony of Donaldsonand McLean which is in substantial agreement 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 26, McLean met with Dorsey in thelatter'soffice.Dorsey displayeda proposed letter from Horner to Dorsey which Horner was willing to sign and mailto Dorsey for placement in Dorsey's files. It may be noted that this was merelypresentedtoMcLeanto read and not for retention.McLean asked if these proposalswere to be incorporated in a written contract and Dorsey replied in the negative.McLean then asked that Dorsey give further consideration to the Union's proposalof April 20.The letter to be signed by Horner consisted of three pages and em-braced a membership program similar but not identical to that Dorsey had offeredon March 1. It is undisputed that this letter from Horner was intended solelyfor placementin Dorsey's filesand not for submissionto the Union; moreover, itwasstrictly aunilateraldocument.Dorsey also exhibited to the Union a proposal bySears which was dated April 26.Itwas silent on the union membership issue andwas ultimatelymailed toMcLean on May 18.At a meeting on May 5, McLean asked Dorsey if the membership programpreviously outlined by the Union could be put in a contract.Dorsey refused, sayingthat he could only offer the letter to be signed by Horner, as described above.Later that day, Dorsey telephoned McLean and told him that he had informedHomer the oral offer was unacceptable to the Union.McLean told Dorsey that he.Dorsey, should submit a written proposal to him on union membership, consistentwith his oral proposal of April 26.Dorsey replied that "he could not" do so.On May 18, Dorsey mailed McLean a copy of the written proposal which he hadbrought to the meeting on April 26.As indicated, it was silent concerning unionmembership.To sum up, itismanifestly clear,and I so find,that Dorsey consistently tookthe position through May 18, 1961, from which he never retreated, that any agree-ment ona program for handlingunionmembership would have to be onan oralbasis onlyand could not be includedin abilateralwritten agreementbetween theparties.The most that he came up with was a proposal that a Sears official, Horner,write a letter concerning an oral membership handling program to Dorsey, thecounselfor Sears, for placement in Dorsey's files.I find that Dorsey never submitted a written proposal treating specifically withthe union membership issue for inclusion in a bilateral agreement.Stated other-wise, Searsdiscussed proposals which it might or would accept on an oral basisonly, but rejected the Union's proposal that these be putin anagreement to be signedby both parties.Needless to say, a letter in the files unilaterally signed by Sears'attorney could hardly constitute a bilateral collective-bargaining agreementIfindthat Sears refusedin advance, as well as during negotiations,to incorporate anyagreementon unionmembership,even inthe event of ultimate agreement thereon,in a contract.In fact,itwould notreduceto writingthe proposals on which itwould agree for insertion in a written contract. I am convinced and find that thisposition made agreement on a written contract clause dealing with the union mem-bership issue impossible and constituted a failure to bargain in good faith withinthemeaning of Section 8(a)(5) and was also violative of Section 8(a)(1) of theAct.SeeH. J. Heinz Company v. N.L.R B., supra,and other cases cited above.C. The discharge of Jack HaysJack Hays was employedas a salesmanof plumbing and heating equipment atthe Seattle store located on First Avenue for approximately 14 years prior to his dis-charge on June 20, 1961.The General Counsel contends that Hays was dischargedbecause of his union activities, whereas Respondent contends that he was dis-charged for continuously violating company rules and that the discharge did notresult from any one incident but rather from a cumulative total of incidents over aperiod of several years.The plumbing and heating department is under the supervision of Division orDepartment Manager Rudolph Purse, who is assisted by Assistant Manager PaulHauschild.Dan Wandell and Otto Lawrence are assistant store manager and storemanager, respectively; all testified herein except LawrenceThe number of full-time salesmen in this department varied during the period material herein fromseven to nine.The General Counsel relies herein on Hays' position with the Union as well ascertain statements by management officials allegedly indicating hostility to Hays.While this portion of his case is not strong, he relies further on the fact that mostofRespondent's witnesses gave inconsistent and confused testimony concerningtimesand places.Counsel for Respondent, with realistic candor, concedes this in hisbrief.The General Counsel has acknowledged in his brief that his burden goesbeyond a mere discrediting of Respondent's reasons for the discharge, in order toestablish that the assigned reasons were a pretext for a discriminatory motive. It is SEARS, ROEBUCK & CO., INC.481a fair statement that the General Counsel does not rely on Hays' union membership,as such, but rather on his alleged prominence in union activities; indeed, it appearsthat all his fellow salesmen were union members.1.Union activitiesHays had been a member of the Union for 14 years. In January 1960 he waselected first vice president for a 3-year term.The record discloses that Respondent'sofficials either knew of his title or knew that he was active in union affairs, althoughDepartment Manager Purse testified that he knew only of his membership in theUnion, inasmuch as all his salesmen belonged.There is no evidence that Haysparticipated in the collective-bargaining negotiations heretofore discussed and itwould seem that he did not.(1)The General Counsel has adduced evidence of a number of incidents tosupport his claim of discriminatory motivation.The first is the so-called bumperstrip incident. In March 1960, some 15 months before Hays' discharge, Sears openeda new store in Renton, a suburb just outside Seattle.The Union decided to publicizethe fact that this store had opened on a nonunion basis. It picketed the store andalso distributed bumper strips for automobiles.These strips referred to the factthat the store was a nonunion operation and Hays placed one of these on his car.On the following day, Department Manager Purse noted the strip and advisedHays to remove it, which he did.One day later, Store Manager Lawrence calledHays to his office and asked, if be had a bumper strip on the car.Hays repliedthat he originally did, but that he had removed it.Lawrence explained that thewording on the strip was such as to give the impression that Sears in its entiretywas nonunion, whereas the complaint of the Union allegedly was that only the newRenton store was nonunion.This was manifestly the case and, as Hays testified,"I agreed with him."Lawrence then asked Hays what position he held in the Union and Hays informedhim thereof.Lawrence asked what position employee Ed Hardy held in the Union.Hays told him that Hardy was a member of the executive board and also was oneof the stewards who contacted new employees under the Dorsey plan to promoteunion membership. Lawrence replied that he had no objection to Sears employeesjoining unions, but that Sears paid the prevailing union wage scales or betterand he therefore did not consider it necessary for Sears employees to join aunion.There appears to have been a hiatus in Sears' attention to Hays as aunion official, for no evidence has been adduced concerning Hays in this respectuntilMay 1961.(2) On or about May 18, 1961, Sears held a number of employee meetings at thisstore which were presided over and addressed by one Donogh, in charge of a groupof Sears stores in this area.Nine groups varying from 25 to 30 in number werebrought in for these meetings which lasted approximately 45 minutes each.Accord-ing to Hays, Donogh, who did not testify, commented about the Union's attitudein the current negotiations and advised the employees to contact the Union and askto be permitted to vote on the current proposal by Sears to the Union, stating thatthe employees of the Tacoma store were "very happy" about the similar proposalwhich they had accepted.He commented on the Union's request for a union-security clause and stated that Sears believed a union should not be able to dictateto an employee whether or not he could work.He referred to Secretary-TreasurerMcLean of the Union as being indoctrinated by the International.Donogh pointedout that Sears was not opposed to unions because the store had been organizedsince 1937 and that Sears stores throughout the State were organized.He ex-plained the various company benefit programs that were in existence.At the end he asked for questions.Hays testified that he asked "a couple."Hays asked why, if Sears were not antiunion, it had screened almost 4,000 prospec-tive employees in staffing the Renton store and why Sears had prevented the Unionfrom contacting employees at the store.Donogh replied that "maybe I madea mistake by opening the Renton store nonunion. If I had it to do over again, Iwould probably do it differently.However, I do take full responsibility for doingit.As far as keeping the union away, at that time, anything went."Hays then asked why Sears had withdrawn from the Seattle Department StoreAssociation and Donogh replied that Sears still belonged to it.Hays commented,"By that, you mean they have the same attorney, Mr. Dorsey." I-Hays went on to askwhy, if Sears belonged to the association, it had not signed a contract as theother stores had.Donogh replied that Sears was in litigation with the Union atthe time.Hays added that immediately after the meeting he encountered Purse whoasked him what he had thought about the meeting.Hays replied, ": never heardso much [profanity deleted] in my life." 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDHays was asked if anyone else had asked questions at this meeting.He recalledthat a girl had asked a question about including the 1-percent commission in thecontract and Donogh replied that he personally would see that it was done if itwas the only thing holding up a contract.Wandell was present at all these meetings that day.He testified that there wereat least 15 to 20 questions at eachsession, that he did not recall the identity of thepersons asking the questions, and that he did not recall whether Hays did or didnot ask any.His version was similar but not identical to that of Hays concerningthe remarks by Donogh.He contended that none of the questions asked stuck inhismind as hostile questions, contrary to the claim of the General Counsel herewith respect to those asked by Hays.He further characterized the meetings as in-finitely friendly in nature.Respondent expressly contends, and I concur, that therecord will not support this characterization of the questions asked by Hays, or thatHays alone asked hostile questions.(3)Within a few days of the Donogh talks, Hays encountered DepartmentManager Jim Stevenson of the floor covering department at a nearby coffeeshop.In an ensuing conversation Stevenson stated that in view of the prevailing companybenefits for employees, unionization was unnecessary and employees would bewasting their money, presumably dues and initiation fees.Hays disputed this, point-ing out that the Union had improved working conditionsHe further stated thatSears' profit-sharing program was a most effective antiunion scheme because anyemployee with 5 years' tenure was reluctant to speak up for fear he would be termi-nated and lose out on the profit-sharing plan; there is no such evidence in this record.There is also no direct evidence that Stevenson, who did not testify herein and withwhose department Hays had no connection, relayed these comments to any othermanagement officials.ii(4)Hays testified concerning the circulation of a petition in the store duringMay 1961, shortly after the Donogh talk.He testified that three were circulatedbut that he had personallyseenonly one.A television set salesman named Ryderapproached Hays one morning, displaying a petition prepared in triplicate, wherein,according to Hays, the Union was urged to call a meeting so that employees couldvote on management's current proposal to the Union.Hays asked Ryder why therewere three copies and Ryder, who did not testify, "had no answer for that."Haysasked who prepared the petition and Ryder "had no answer."Hays informed Ryderthat a union meeting held less than a week before had treated with this issue andthat a letter had been sent to the membership to inform them thereof.Hays refused to sign the petition and claimed that similar petitions had beencirculated in two other Washington stores and that when the meetings were called,local store management officials together with Jim Austin of the Sears industrialrelations department appeared on the scene.Hays further claimed that the petitionwas something "the store had dreamed up, and not the members of the union."Haysfurther testified that he did not volunteer his opinions about this petition to em-ployees, but, when asked, advised them against signing it.He claimed that of the130 signers to this petitionnone, sofar as he knew, were members of his departmentor of the adjacent building materials department.'2There is nothing in the recordto show management knowledge of Hays' remarks to Ryder concerning the petition.(5)The General Counsel also relies on the following incident.As indicated,Edgar Hardy is a member of the executive board of the Union, a shop steward, andisa salesmanof boats and marine supplies at this store.On May 27. accordingtoHardy's uncontroverted testimony, he was asked to report to Wandell's office.There,Wandell, after discussing fishing, asked Hardy what his union duties were.Hardy replied that he was a member of the executive board and also spoke to newhires.Wandell replied that Sears "didn't like that."This last statement by Wandellwould appear to reflect Sears' or his views on theoperation of the steward system.In fact,Hardy so construed it, as his subsequent remarks disclose; furthermore,Wandell's later remarks warrant an identical inference.Hardy stated that Dorsey had written McLean approving such activity and Wandellreplied that Sears had undergone a "change in mind" because of subsequent events.Wandell then asked if anyoneelse inthe store "was to do this also."Hardy repliedliEmployee Ed Hardy testified hereinafter about statements made to him by AssistantManager Wandell with reference to a similar but not identical conversation between Haysand "another employee in the store" in this or a similar coffeeshop. There was no identi-fication at that time of this order "employee " Stevenson, it may be noted, is a superviwron a par with Purse, the head of Hays' Department]3I do not read his testimony as claiming that noone in these two departmentssievedthe petition. SEARS, ROEBUCK & CO., INC.483that in addition to the normal steward, Wiley, employees Hays, Blackburn, andseveral female employees also did this work.Wandell pointed out that Hays andBlackburn, the latter not otherwise identified, "weren't in too good standing" withSears, and that one of the reasons for the meeting was to warn Hardy against gettinghimself in the same category as these two employees.Wandell elaborated on what he meant, pointing out that "he felt the reason thatHays was in the position he was was that he didn't have enough responsibility athome, being that his wife worked and he wasn't the sole wage earner in the familythat he didn't have to keep his nose to the grindstone as much as he would if hewere the only wage earner in the family."Wandell also referred to a conversation in the coffeeshop where Hays had toldan employee that the profit-sharing plan was no longer an incentive.He also com-mented on a grievance filed by Hardy concerning unpaid commissions; this was oneof the grievances treated in the court decision,supra.He suggested that Hardybring future grievances directly to him rather than to the Union.Wandell addedthat Sears was not antiunion, but would not do the Union's work by giving theUnion a union shop.He expressed his dislike for unions as dating back 20 yearswhen union supporters or officials had beaten up several employees in an effortto persuade them that unionization was desirable and beneficial.Respondent, in turn, argues that after Wandell disclosed less than an abundanceof affection for labor organizations, the tenor of his remarks discloses an attackupon Hayswhich is predicated upon factors other than union activities.Specifically,Respondent argues that it is directed to an absence of responsibility on the part ofHays because his wife worked and he therefore did not have the responsibility andpressure of being the sole wage earner in the family. It may be noted that there isno evidence of discrimination against Hardy, Blackburn, or the unidentified femalestewards.Also to be noted is the fact that there is no evidence as to how active,if at all, Hays was in the stewardship program.Moreover, while there is ampleevidence that Wandell did not hesitate to speak to Hays about matters of which hedisapproved, the record discloses no statements to Hays by Wandell or other man-agement representatives concerning the stewardship program.2.Respondent's contentionsThis case may be characterized as one out of the ordinary.On the one hand, anemployee of 14 years' seniority who is a union official has been discharged.Re-spondent contends, and I am inclined to concur, that a concern such as Sears,organized by labor organizations for many years and fully familiar with the fieldof labor relations, as indeed the prior discussion of the refusal to bargain allegationdiscloses, would hardly be incapable of a carefully worked out explanation, if Hayshad been deliberately discharged for reason of his union activity.A realistic ap-proach to the field of industrial relations lends weight to this contention and it issubstantially reflected in the many volumes of Board decisions.On the other hand, Respondent concedes that its witnesses gave inconsistent tes-timony, were confused, and were inept.Be that as it may, this still calls for a closescrutiny of the circumstances of the discharge and Respondent's reasons thereforRespondent's appraisal of its witnesses is indeed correct, but that is not the issue.This is not an arbitration case where a penalty less than that inflicted by the employermay well commend itself to the arbitrator.Of primary concern here isRespondent'smotivationin terminatingHays.IfWandell on behalf of Sears had wished, justi-fiably or otherwise, to eliminate Hays from the employ of Sears, this is not neces-sarily to be equated with motivation based upon his union activities, which as dem-onstrated, were not prominent.As will appear, Wandell for some years had beenhostile to Hays and thissubstantially antedates the more recent period on whichthe General Counsel placesreliance.Hays was discharged on June 20, 1961. It is Respondent's basic contention thatHays was discharged because of a continued disregard of company rules includingrules concerning reporting on time, making out records ofsales,and leaving earlywithout permission and the so-called Kipper incident.The latter reflects the nameof a customer whom Hays visited on Saturday, June 10, after which he did not returnto the sales floor prior to the 5:30 p.m. closing hour.Initially, it is to be noted that Assistant Store Superintendent Wandell had beenattempting to discharge Haysas far backas1957,atwhich time Hays had beenin the employ of Sears for 10 years and under Purse in the plumbing and heatingdepartment for approximately 5 years.The record discloses that the discharge of a Sears employee with 4 years' tenuremust be approved by Pacific Cost headquarters at Los Angeles. It is also the policy672010-63-voi 13932 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Sears that where an employee is deficient his department head will confer withhim several times. If this is not productive,he is referred to the assistant storemanager, in this case Wandell,for a so-called corrective interview.The recorddiscloses the first such interview of Hays by Wandell in September 1957,predicatedupon his poor sales performance at that time.Shortly thereafter,Wandell recom-mended his discharge for this reason,but the Los Angeles office refused to approve.Thereafter,Hays' sales performance improved noticeably to the point where he wasamong the better producers on the staff of this department.I am reasonably convinced that Wandell,apparently of a meticulous nature, re-sented and disliked Hays thereafter and kept close tabs upon him.However, con-trary to the position of the General Counsel,the record amply discloses that hishostility toward Hays was predicated uponpersonal factors unrelated to his unionactivities.Indeed,the General Counsel does not contend,nor could he on this rec-ord, that the 1957 recommendation was predicated upon the union activities of Hays.(1)Respondent has adduced evidence that Hays received approximately sevencorrective interviews during his tenure with Sears.13These include two in March1955 predicated upon his unsatisfactory performance,and a third in September 1957for the same reason which led to the unsuccessful attempt of Wandell to dischargehim.A fourth corrective interview was held in May 1959 and reflects criticism forleaving early.Specifically,Hays did not check out upon leaving early and Wandellinterviewed him for"irregularity of in and out time."As will appear,Wandell disap-proved consistently of Hays because he checked in late and left early,albeit by smallmargins.The next corrective interview is dated May 17, 1960.Hays was criticizedfor arriving later than the scheduled 8:40 a.m. hour because he had stopped for ahaircut.14The last two corrective interviews prepared on June 20, 1961,reflect Hays' con-duct on June 10 and 19, 1961.The former is the so-called Kipper incident, dis-cussed below,when Hays received permission at 3:55 p.m. on Saturday,June 10, tovisit a customer,Kipper, located several blocks from the store in order to completethe details of a sale.He is criticized for not returning to the store to complete theday and also for "Repeated irregularities in tardiness,leaving early,and failure tocomplete all detail on proper leaving time."The other treats with his leaving at5:17 p.m.on June 19,1961,without permission;in fact,this was done after he knewthat another employee had been refused such permission.The recordwarrants the inference that Sears was reluctant to discharge any em-ployee.This is disclosed by the fact that Wandell was unable to obtain permissionto discharge Hays in 1957,a time when Hays had 10 years of tenure.Nevertheless,according to Wandell's uncontroverted testimony,out of a total of 650 employees inthe store,he had but 3 corrective interviews with employees in the year precedingthe discharge of Hays and but 6 or 7 during the year before that.While Purse testified that he had never referred another employee for such a cor-rective interview,Respondent concedes in its brief that the record discloses that oneother employee was referred for such an interview in 1958. I find therefore thatHays' record for such interviews was, to say the least, well in excess of the norm.(2) It is undisputed herein that Hays'sales record was above reproach for severalyears.By the same token,it is clear that both Purse and Wandell disapproved ofwhat theydeemed Hays'lackadaisical approach to store routine.Thisin fact is re-flected in Wandell's talk with Hardy,as set forth above.Hays received annual ratingreviews where he was regularly criticized for tardiness and lack of punctuality.Wandell testified that on May 20,1961, he personally told Hays that he was againbreaking a store rule by leaving early without permission.It is undisputed that Wan-dell reviews the timecards each Monday morning and personally talks with anyemployee who has been tardy or has left early.15(3) Sears maintains what is referred to in the record as a big ticket user book.All sales over$50 in this department are recorded in this book so as to make upcustomer solicitation lists for future contacts and sales, as well as to have a quickv All thesecorrective interviews were byWandell,a supervisor of long tenureAsindicated,each of these follows two or three reprimands.Thereafter, the departmenthead,Purse,referred Hays to Wandell who in turn prepared a written memorandum forthe employee'spersonnel file.These memorandums are in evidence and, but for Hays'contrarytestimony,their authenticity is unassailed14Haysrecalled the incident although he placed it as 6 to 12 months before his dis-chargeHe testifiedthatWandelltold him that Purse did not object to his getting ahaircut on company time,but that he did object to his doing it the first thing in themorning. I do not credit Hays as to the date.15Hays recalled no warnings between 1959 and 1961.In fact, he did not recall the 1959corrective interview which is in evidence. SEARS, ROEBUCK& CO., INC.485reference to the sale should a customer call in.According to Wandell, and I so find,Purse complained to him at least three times that Hays had not recorded such salesin the book, and after at least two of these complaints Wandell called in Hays andrequested him to comply with Purse's wishes in this regard.The first complaintwas 60 to 90 days before June 10, 1961, and the second shortly before the latter date.The third was on June 12 when Purse sent Wandell a memorandum stating "JackHays left Sat. [June 10] before his work was complete. I have trouble with himconstantly with regard to entering his sales in the big ticket user book-the attachedsale was not entered.He took off three weeks ago early on Sat., after I had gone ona call."Attached to the memorandum was a sales slip reflecting a heater sold to anamed customer for an amount in excess of $100.Hays admitted being interviewedby Wandell at least once concerning his failure to comply with the store rule in thisrespect.Hays claimed that this system had been abandoned at least a year prior to his dis-charge in lieu of having names and addresses supplied by the credit department.Wandell, in his testimony, treats the system as a current one and so does Purse. In-deed, on June 12, as described below, Purse specifically complained about Hays inthis respect.That compliance with the rule was regarded seriously is shown in othertestimony by Hays that he had heard Purse reprimand other salesmen for failure tomake such entries.On thisentirepicture, I do not credit Hays' testimony that thesystem had been abandoned.(4)One incident developed in the record by Respondent might best be character-ized as being as remote as the bumper strip incident relied upon by the General Coun-sel.Sears had a very firm rule prohibiting employees from parking in areas reservedfor customers rather than in areas specifically designated for use by employees.Amemorandum distributed in September 1960, warned employees that failure to com-ply with this regulation warranted immediate dismissal.According to Wandell, hefound it necessary to take this up with Hays on two occasions, the last in September1960, although he elsewhere testified that the problem had been discussed withHays onnumerous occasions.(5)Wandell testified that in his terminal interview with Hays at approximately4 p in. on June 2'0, he reviewed the entire situation of the previous 5 to 7 years, in-cluding his lack of cooperation, poor attitude, constant breaking of store rules, sev-eral warnings by Purse, the corrective interviews, his whereabouts on June 10, andhis early departure on June 19, stating that "it was his entire past performance andturning right around on June 19, leaving the store with nobody's permission prior tothe end of the schedule."Later in his testimony, Wandell also referred to the factthat he had brought up with Hays his improper use of the parking lot.Hays placed the terminal interview at 3:30 p.m. that day.Wandell brought up theKipper incident and discussed whether Hays had first called on Kipper or on oneSchultze on June 10.16Hays brought up the fact that he had on several occasionsrequested a transfer from Purse's department and had been refused.Putting asidethe fact that this, on Hays' version, discloses anunsatisfactory relationship unrelatedto union activities,Wandell replied that this was academic because "I am going tolet you go."Hays expressed surprise and Wandell stated that although Hays hadnot broken any rules, he "had bent some."Hays accused Wandell of discharginghim for union activities and Wandell denied this.Hays insisted that Wandell wasscraping the bottom of the barrel to find reasons for his termination.He insistedthat his early punch-out on June 19 was a common practice and asked why he hadbeen singled out.Wandell replied that he was interested in Hays and not in anyoneelse(6)Wandell's reference to the tardiness of Hays is supported by the testimony ofDepartment Head Purse and to some extent by Hays. Purse testified that he criti-cized Hays' work habits a number oftimesbetween September 1957 and June 1961.Once, in early spring 1961, Hays arrived for work an hour late.He had not calledin and when asked as to his whereabouts, he told Purse that he had been shoppingfor a set of automobile tires.He added that he had simply forgotten to call in, de-spite a store rule requiring this.(7) Purse made numerous comments to Hays about being late for Saturdaymorning sales meetings which were scheduled for 8:30 a.m.As Purse put it, Playswas an excellent salesman at times and lacking as a salesman at others.Histardiness was quite general as were his early departures without permission and "Ididn't have a fraction of such problems with the other employees."Hays admittedbeing 10 to 15 minutes late for work on one occasion prior to September 1950,because he was negotiating for a set of tires at a service station, other than that at10Hays, as will appear, admitted that he had lied about making a call to Schultze onJune 10 in an effort to put an end to Wandell's repeated questioning. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears.He previously admitted, however, that he had been called to task by Pursefor being late at sales meetings on Saturday mornings "Possibly on several occasions."He claimed that other salesmen were also late on occasion for these meetings.He came forward with a rather lame excuse here, claiming that Purse insisted onthesemeetings starting at 8:30 a.m. whereas the timeclock was not open until8:35 a.m and Purse wished them to punch in before the meeting.However, thereisample evidence that when salesmen left early or arrived late with justifiablecause, they were permitted to write in the appropriate time on their timecardsI credit Purse and Wandell herein In so doing, I am impressed by Hays' evasive-ness as to the June 19 incident discussed below.(8)Another matter relied upon by Respondent is the fact that it had causeto believe that Hays falsely took a day off on sick leave. Purse uncontrovertedlytestified that Tuesday, March 28, was Hays' day off.On Wednesday, March 29,Purse received a telephone call from the personnel office that Hays was home ill.It later became necessary to contact him that day and Purse attempted to telephonehim four times as late as 4 p.m. with no response.On the following day, Haysinsisted to Purse that he had been at home.(9) Purse testified, as noted, that Hays frequently left the store early withoutpermission from January 1961 up to the date he was discharged.Wandell testifiedthat during the week ending May 20 he had reprimanded Hays for so doing.Hays, inturn, claimed that leaving early was a custom and practice on days when the storewas open late.17Hays claimed that a practice existed for the first shift to leaveearly after the second shift returned from lunch at 4 or 4:30 p.m.This was categorically denied by Purse and by his assistant, Hauschild, who insistedthat permission had to be granted under such circumstances. Indeed, Hauschildtestified that employee McConnaughey, who did not testify herein,asked for permis-sionto leave early on Monday, June 19-.Hauschild replied in the negative, butstated that he would see what he could do.He then asked Store Manager Lawrenceif this could be done and the latter replied that no one could leave before 5:30p.m. because they were short handed that day.Hauschild returned to the departmentto speak with McConnaughey, and encountered him talking with Hays.He thentoldMcConnaughey,in the presence of Hays,that "Lawrence said no one was toleave early."Later that afternoon, a telephone call came in for Hays and it wasdiscovered when he could not be located that he had punched out at 5:17 p.m.18Hays presented what I deem to be weak testimony concerning this episode.Hefully suported Hauschild's version of the conversation with McConnaughey.Heclaimed, however, that Hauschild stated only that "he [McConnaughey) couldn'ttake off early that day; but as far as actually telling me or anyone else they couldnt'leave, he did not do that."He claimed that the statement made to McConnaugheywas not addressed to him, Hays; obviously it was not and I so find, although Ideem it to be a feeble attempt to evade knowledge of the situation. Be that as itmay, I find that Hays was on notice that Lawrence had forbidden an early departureon May 19 and Hays chose to leave early at 5:17 p.m. despite this fact.The record is replete with contradictory testimony concerning the Kipper incident.Wandell contradicted himself, as did Kipper; moreover, Hays invented testimonyat two points concerning this episode. In barest outline, however, I find that Hayswas visited at the store on Friday, June 9, by customer Kipper.He sold Kippera new furnace, but the deal was left in abeyance until an estimator called at theKipper home and determined which of two furnaces was more appropriate.On Saturday morning, June 10, at Hays' request, an independent heating con-tractor, Hilyard, visited the Kipper home and thereafter called on Kipper at his office.Hilyard then telephoned Hays shortly after lunch and suggested that he get intouch with Kipper to close the deal on a specific furnace.Hays telephoned Kipperand agreed to see him sometime that afternoonDepartment Manager Purse wasout of the store that afternoon.Accordingly, Hays went to Wandell at approximately3:55 p.m. and obtained permission to visit Kipper.Wandell, it may be noted, wasacquainted with Kipper.This call was to be made at Kipper's office, some three orfour blocks distant from the store and not over a 5-minute driveHays testified that he told Assistant Department Manager Hauschild where hewas going and that he did not sign out in the sign-out book 19 Hays conceded that"On such days the day shift ends at 5 30 p in and the late shift starts at noon andworks into the eveningIA I am not unaware that the confused testimony of Wandell places his request to LosAngeles to terminate Hays prior to this episodeNevertheless, it does shed light on Hays'truthfulness as well as Respondent's overall motivation herein19Hauschild was not questioned concerning this conversation SEARS, ROEBUCK& CO., INC.487"as a rule" under such circumstances one would place in the sign-out book thecustomer's name and telephone number so thatthe salesmancould be reached ifnecessary.The General Counsel also concedes in his brief that "it was customary"to do this.Hays testified that he saw no need for recording this information inasmuchas he had orally advised Wandell and Hauschild where he was going.Hays claimed that he arrived at Kippers' office at 4.05 p.m. and remained therefor 40 to 45minutes.Kipper hadsomequestions and Hays made out two docu-ments, apayment form and a credit application form.He received a check for10 percent of the purchase amount and left.Hays had intended to proceed to hishome but realized that he was not due at the store until noon on Monday.He there-fore went directly to the credit department at the store and allegedly turned in thecredit application at "about 9 o'clock."There were two girls in this department, Frances Johnson and Marie Spitz.Spitz normally handles this work, but Hays was explicit in his testimony that heturned in the application to Johnson. In fact, he went on in his testimony andtestified howJohnsonexplained to him that there had been some recent changesin the handling of these credit applications.When Johnson later testified that shewas not at work that day, Hays was recalled as a witness and testified that he wasin error and had turned the papers in to Spitz. There is also evidence, although notdirectly so from Spitz,,that Spitz processed such applications only duringmornings.This entire incident did not come into focus until June 12, as described below.Itmay be noted, at this point, that Hays places himself in the store at 5 p.m.Asfound, permission to leave early is required, contrary to Hays' version.He evenconceded that Saturday was "one of our busier days." Joseph Zaffino, formerlyassistantmanager prior to Hauschild, testified for the General CounselconcerningHays' abilityas a salesman.But even he testified, contrary to Hays, thatif a sales-man out on a sales trip was not too far distantfromthe store, he was to return tothe store and stay on the sales floor until 5:30 p.m.He further noted that a majorityof store business is generated on the floor and, "at least eighty percent of the[salesman's] time is spenton the floor because that's where prospects were."I find, therefore, that Hays was 3 blocks from the store, returned at 5 p.m. tothe credit department of the store, and did not return to the sales floor. In addition,his testimony discloses that the sign-out book was used regularly and thatpermis-sion to leave was regularly requested.There is no indication in the testimonyof Zaffino, contrary to Hays, that the signout book was not used when the salesmandisclosed the name of the customer to his superior.I therefore do not accept Hays' testimony that salesmen would customarily notreturn from a Saturday call when they had left after 3:30 p.m.And, while hefurther testified that on nearby calls they wouldnot returnto the store if but one-half or 1 hour of time remained, the fact is that he was already in the store at 5 p.m.This view is buttressed by the fact,as willappear, that Hays found it necessary tolie toWandell and invent a fictitious call later that afternoon to a customer namedSchultze.And this was done in the face on his own testimonyplacing himself inthe store at 5 p.m., in which respect he was further vulnerable.This also gives considerable weight to Respondent'sclaimthatHays did notreturn to the store that day and that he turned in the credit report to Spitz onanother occasion.20On June 12, as indicated, Department ManagerPurse sent a note toWandell com-plaining that Hays had left on Saturday,June 10,"before his work was complete."Purse stated that he had "trouble with him" constantly for failure to record sales inthe big ticket user book, and attached a copyof a sale inthe amount of $124.54which had not been recorded.He alsocomplained that Hays had left early threeSaturdays before, apparently May 20, when Purse wasout on a sale.WhileWandell somewhat inaccurately concluded that thisnoteasked him tocheck Hays' activity on June 10, he considered the note broad enough in itsimplications to check thesign-out book on June 10, and he ascertained that Hayshad not signedout.He alsocalled in Purse'sassistant,Hauschild,to ascertainwhy this sale had not been recorded in the big ticket user book.Wandell claimedthat he telephoned Purse at hishomethat afternoon 2iThey reviewed the early2"While Spitz did not testify, a memorandum from her provided to Wandell is in evi-dence and discloses Hays as turning in the sales slip on the morning of June 10. On theother hand, Kipper's testimony makes reference to the credit form being made out on theafternoon of June 10 by HavsStillanother possibility, not explored, is that Havsbrought in the fo,m on another morning. because Spitz is otherwise engaged after lunch.21According to Wandell, Purse was preparing for his vacation commencing the weekof June 12Purse claimed that he started his vacation on June 19 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeparture 3 weeks before and Wandell concluded that Hays was unwilling to acceptcorrections for not following store rules.All this brought to Wandell's mind thepossibility that Hays might have gone elsewhere than to visit Kipper that afternoon.He asked Purse to contact Kipper, but Purse was unable to reach him.Wandellstated that he would take over the matter.As indicated, there is much confusion inthe testimony of Kipper, as well as that of Wandell, as to the timing and sequence ofthese calls to Kipper and as to what was said.There is evidence that Kipper mayhave told Wandell that Hays made the call on Saturday morning, confusing him withthe estimator.Hays claims that he was not spoken to by Wandell during the week of June 12and not before June 20.While Wandell, on June 21, prepared a memo for com-pany records wherein he referred to talks with Hays on June 20, in his testimony heplaced himself as talking with Hays during the week of June 12, on June 19, andon June 20.Wandell was unable to reconcile these inconsistencies.It is undis-puted that Wandell telephoned Sears' office in Los Angeles on June 19 before learn-ing of an early departure by Hays later that day.Therein, consistent with standardprocedure, he requested approval of his decision to discharge Hays.He telephonedagain on June 20 and received this permission.He also testified that he had recom-mended the discharge of Hays to Store Manager Lawrence on two or threeoccasions and that he had recommended it 4 days prior to June 19, on whichdate Lawrence finally approved it; this last recommendation was not further exploredherein.On June 19, according to Hays, he had no talks with Wandell, but the lattertestified as to considerable conversation on that date.According to Wandell, hecalled Hays to his office and asked when he had visited Kipper and what his ac-tivities had been on the afternoon of June 10.Hays replied that he had visited Kip-per, had consummated the sale, and had then called upon another customer.HegaveWandell the name of the customer, Schultze.Wandell then asked to see theprospect card for Schultze.They went to the plumbing and heating department,and Hays produced a prospect card, saying he had gone to see this customer at 5 p.m.after the call upon Kipper.It is the further testimony of Wandell that after this conversation with Hays, andwith the approval of Store Manager Lawrence, he then telephoned Los Angeles andrecommended the discharge of Hays. That afternoon Wandell, displaying consider-able tenacity,called in Hays again.He explained that he wanted to find out whathad really happened on the afternoon of June 10"because there seemed to be adiscrepancy."He in effect asked Hays the same questions he had asked in themorning andreceivedthe same answers.Another incident of interest took place that afternoon,after the recommendationof the Hays discharge by Wandell. I have previously set forth how Assistant De-partment Manager Hauschild had instructed employee McConnaughey,earlier thatday, and in the presence of Hays, that no one was to leave early. Late that afternoon,a telephone call came in for Hays.Hauschild took the call,was unable to find Hays,and came to Wandell's office.He asked Wandell if Hays had been given permissionto leave early or was in one of the offices.Wandell replied that he had not givenHays permission to leave early.At thispoint,StoreManager Lawrence cameupon the scene and asked what the discussion was aboutLawrence was duly in-formed;Wandell went some 20 or 30 feet to the timeclock, pulled Hays' timecardand noticed that it had been punched out at 5:17 p.m. Lawrence then commented,"Thisis it." 22Hays placed his initial talk with Wandell,when he named Schultze,on June 20He testified that he was called to the office at approximately 10:30 a.m.Wandellasked why the sales tickets on the Kipper sale were dated June 12, if the call hadbeen made on June 10. Hays explained that he had brought the credit informationand the check to the credit department on June 10, whereas he had written up thetickets on Monday, June 12.Wandell asked when Hays had been at the Kipper residence.Hays allegedlyreplied, "You should know that as well as I do because I came in and asked yourpermission. . . . What time do you think it was?"Hays then added that he hadleft the store at 4 p.m., had returned at 5 p m., and had turned in the tickets toFrances Johnson after which he had gone home.Wandell asked why Hays had not returned to the sales floorHays replied thatthere was less than one-half hour left in the day and, moreover, had he returned, hewould have been "low man on the register." This would mean that Hays wouldff'Wandell placed Hauschild'In view of the punch-out time on the card, it would seem that either the group discussedthe matter for some minutes,or else that Wandell was slightly off on his time SEARS, ROEBUCK & CO., INC.489have been saddled with the responsibility of clearing the register and turning thecash in to the cashier.This apparently has reference to Hays being low man atsales because of his absence that afternoon.There is nothing to indicate the extentof Hays' sales up to 4 p.m. that day or that of the other salesmen. It would seem,however, that if Hays is credited that there was little business after 4 p.m. on Satur-days, he may well not have been low man on the register,contrary to his fears.At this time, according to Hays, Wandell also asked why Hays had punched outat 5:17 p.m. on the previous day.23 Hays then claimed that the first shift customarilyleft early after the late shift returned from lunch on late days such as Monday,June 19.Wandell reverted to the Kipper call and asked if Hays was certain he hadnot made another call on the afternoon of June 10.Hays testified that "I finallyin desperation"admitted another call had been made.He testified that this wasnot the truth but inasmuch as Wandell refused to accept the truth, he concluded thatif he said he had made such a call "the matter will be dropped."Wandell asked forthe name of the customer and Hays said he would have to get the name in the depart-ment.He looked in his drawer,removed a sketch of a plan for a customer namedSchultze, and said that this was the call he had made after the Kipper call.It is interesting to note that Hays testified he told Wandell he had turned in theKipper papers to clerk Spitz; that he had actually turned them in to Frances Johnsonfor transfer to Spitz; andthat henamed Spitz because papers were normally turnedin to her.As indicated,he testified herein that he had turned the papers in toJohnson,had held a conversation with her wherein she explained certain changesin the credit system, and thereafter changed his testimony to the effect he had turnedthem in to Spitz, this after Johnson testified about not being at work on June 10.As for June 20, Wandell testified that he telephoned Mrs. Schultze that morningand was told that Hays had visited her directly after lunch on June 10 at approxi-mately 1:30 p.m.He called in Hays at 10 or 10:30 a.m.,after his call to Schultze,and again questioned him as to his calls on June 10. Hays insisted that he had seenKipper and that he thereafter proceeded to the Schultze residence between 5 and5:30 p.m.Wandell also brought up the fact that Hays had punched out early at 5:17 p.m.on June 19, after having heard Hauschild state that no one was to leave early.Wandell asked why Hays had done so and Hays replied, "I just wanted to leave."Hays denied telling Wandell on June 20 that he said he just wanted to go home earlyand testified that he was following a regular practice and would be glad to workuntil 5:30 p.m. if the other salesmen did, but did not want to be the only manstuck with this chore.According to Hays, he was called in again by Wandell at 3:30 p.m. and Wandellasked about the order in which he had made the two calls.Hays stuck to his storywhich was contrary to the fact.Hays protested that he did not want to be the"fall guy," and if Sears wanted to abandon the practice of day calls,that was agree-able with him.He reminded Wandell that on several occasions he, Hays, had at-tempted unsuccessfully to be transferred out of Purse's department.Wandell repliedthat this was now academic becausehe was releasing Hays.It is to be noted that at noon on June 20, Wandell prepared two separate correc-tive interviews.In one, he referred to the fact that Hays had left at 3:55 p.m. onJune 10 with approval to complete a sale with a customer a few blocks fromthe store and that he had not returned to his department that day.He added"Repeated irregularities and tardiness,leaving early,and failure to complete alldetail on proper leaving time."In the other interview memorandum,Wandellreferred to the fact that Hays had left the store at 5:17 p.m. on June 19 withoutpermission when he was scheduled to be on the floor until 5:30 p.m.Wandell testified that he called in Hays on Tuesday afternoon and reviewed hisrecord of the previous 5 to 7 years, mentioning his lack of cooperation,his poorattitude,his constant breaking of store rules,his unchanged attitude after severaltalks with Purse,the corrective interviews,his absence on June 10,and ultimatelyhis early departure on June 19 without permission.He summed it up by stating "thewhole ball of wax was grounds for dismissal"and that Hays was terminated. Inother testimony concerning the conversation, he added that he had also referred toHays' ancient refusal to park in designated areas.3.ConclusionsTo sum up, there is presented a picture of no hostility by Respondent to unionorganization as such in this store,because the Union has for many years rep-='I WWWandell in his testimony places this topic as being raised in his conversation on theafternoon of June 20. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDresented these employees.Nor was there pending any question concerning therepresentation of employees. In addition, the unfair labor practices heretofore foundare in the nature of technical violations closely tailored to Respondent's refusalto incorporate two conditions of employment in a bilateral signed agreement, as wellas a failure in one instance to meet with an international representative.These donot amount to a full-fledged case of opposition to the principles of the Act. Inaddition thereto, the discharge of Hays came rather late in the day, after collectivebargaining had broken down.There is the additional factor that Hays was not involved in the bargaining ne-gotiations.As for evidence of hostility on the part of Respondent to Hays, the caseisweak, as found above.The strongest point for the General Counsel is the talkofWandell with Hardy but this, as found, was generally tailored to his commentsdisclosing a dislike for the existing steward system.And, it is a fair statement thatthere is a serious question concerning the legality of management participation andassistance in the operation of this system.Moreover, this talk reflects Wandell's dis-like of Hays as based upon a lack of personal responsibility because his wife workedand there was no pressure upon him as there would be if he were the sole wage earnerin the family.The record also discloses that Hays was unhappy under Purse and under Wandellbecause, on his own testimony, he had been attempting unsuccessfully to transfer outof this department.The inference is warranted that the strictness of Purse concern-ing the observation of store rules contributed to this decision, and this, of course,was a factor unrelated to union activities.Even Hays' version of the talk with Wandell on June 20 demonstrates that he wassomewhat insolent, and demonstrates a desire on his part, in not returning to his de-partment, to avoid a chore in computing the cash in the register in his department.All this is consistent with Wandell's evaluation of the man.Hays went beyond thisand falsified the call to customer Schultze as well as his visit to Johnson in the creditdepartment.Although he retracted his testimony concerning his call to Johnson, de-spite his previous detailed testimony about a lengthy conversation with Johnsonconcerning changes in the credit department, his explanation of an afternoon visitto Spitz is not entirely satisfactoryOn the other hand, the contradictions and de-ficiencies in Respondent's case are manifest. It is readily apparent that the handlingof the case is no model in the field of personnel relations and it leaves much to bedesired.My observation of the witnesses in this case and their demeanor left me with adistinct impression thatWandell for some years had found Hays a constant irritanton a personal basis for what Wandell, as well as Purse, deemed, correctly or incor-rectly as the case may be, his lack of responsibility or lack of concern about detail.And there is evidence that Hays had been reprimanded about not using the big ticketuser book within a short period prior to the discharge as well as being reprimandedconcerning an early checkoutHe in fact had also received a corrective interviewon May 17 concerning being late for work.I find, therefore, that the evidence of union activities is weak and also that Re-spondent's case leaves much to be desired. I find that Wandell had for a long timewished to eliminate Hays from Sears' employ because of his disapproval of the manand that he did so on June 20 when the occasion presented itself. I further find thatthis was not predicated upon the union activities of Hays or on his union sympathiesbut rather upon other unrelated considerations. I shall accordingly recommend thatthis allegation of the complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III. above, occurring in connectionwith its operations set forth in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Retail Department Store Employees Local 1207 is a labor organization withinthe meaning of Section 2(5) of the Act. SEARS, ROEBUCK& CO., INC.4912.Sears, Roebuck & Co., Inc., is an employer within the meaning of Section 2(2)of the Act.3.All retail sales clerk employees of Respondent at three Seattle, Washington,stores located at First and Lander, Roosevelt Way, and Market Street, excludingsupervisory personnel, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.RetailDepartment Store Employees Local 1207 at all times material hereinhas been and now is the exclusive representative of the employees in the aforesaidappropriate unit for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing to meet with a designated representative of the labor organizationrepresenting its employees, and by refusing to incorporate in a bilateral signed contractexisting conditions of employment or any other conditions of employment that mightbe agreed to, including the 1-percent commission program and clauses treating withunionmembership, Respondent has refused to bargain with Retail DepartmentStore Employees Local 1207 as the representative of its employees in the above-described appropriate unit, and has interfered with, restrained,and coerced its em-ployees in the exercise of their rights under Section7 of the Act,thereby engagingin unfair labor practices within the meaning of Section 8(a)(5) and(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.Respondent has not otherwise engaged in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.8.Respondent has not discriminated with respect to the hire and tenure ofemployment of Jack Hays within the meaning of Section 8(a) (3) and(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is rec-ommendedthat theRespondent,Sears,Roebuck&Co, Inc., Seattle,Washington,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain with Retail Department Store Employees Local 1207,or any duly designated representative thereof, in the manner outlined above, as therepresentative of its employees in the above-described appropriate unit.(b) In any like or related manner refusing to bargain with said Union, or inter-fering with,restraining,or coercing employees in the exercise of their rights underSection 7 of the Act, except to the extent permitted under Section 8(a) (3) of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request,meet with any designated representative of Retail DepartmentStore Employees Local 1207 and bargain collectively with said representative asthe representative of its employees in the above-described appropriate unit concerningthe provisions of a 1-percent commission program for employees and a unionmembership program,or any other conditions of employment,and, if an under-standing is reached,embody such understanding in a signed agreement.(b) Post at its three stores at Seattle,Washington,copies of the attached noticemarked "Appendix."24Copies of said notice,to be furnished by the RegionalDirector for the Nineteenth Region,shall, after being signed by Respondent's repre-sentative,be posted by Respondent immediately upon receipt thereof,and be main-tained for a period of 60 consecutive days thereafter,in conspicuous places, includingallplaceswhere notices to employees are customarily postedReasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, orcovered by any othermaterial.(c)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps it has taken tocomply herewith. 252< In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."=5 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith " 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL NOT refuse to bargain with Retail Department Store EmployeesLocal 1207, or any designated representative thereof, as the representative ofour employees in the unit described below.The bargaining unit is:All retail sales clerk employees at our Seattle, Washington,stores locatedat 1st and Lander,Roosevelt Way, and Market Street, excluding supervisorypersonnel.WE WILL,upon request,bargain collectively with the above-named labororganization,or any designated representative thereof,concerning the provisionsof a 1-percent commission program and a union membership program, or anyother conditions of employment,and, if an understanding is reached,we willembody said understanding in a signed agreement.WE WILL NOT in any like or related manner refuse to bargain with said Unionas the representative of our employees in said unit or interfere with,restrain, orcoerce employees in the exercise of the rights guaranteed by Section 7 of theAct, except to the extent permitted under Section 8(a)(3) of the Act.SEARS, ROEBUCK & Co., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof .and must not bealtered, defaced, or covered by any other material.Employeesmay communicate directly with the Board'sNineteenthRegionalOffice, 327 Logan Building, 500 Union Street, Seattle, Washington, Telephone Num-ber,Mutual 2-3300,Extension 553, if they have any question concerning this noticeor compliance with its provisions.Quality Coal Corporation,Brazil Block Coal and Clay Co.,Inc.,and Center Point Block Coal Corporation and Carl F. KumpfandLocal 7365, United Mine Workers of America,ChargingPartyandInternational Union,Progressive Mine Workers ofAmerica, Party to the Contract and Party of InterestInternational Union,Progressive Mine Workers of AmericaandLocal 7365, United Mine Workers of America,Charging PartyandQuality Coal Corporation,Brazil Block Coal andClay Co.,Inc., and Center Point Block Coal Corporation and Carl F.Kumpf,Parties to the Contract and Parties of Interest.CasesNos. 25-CA-1399 and ?5-CB-457. October 25, 1962DECISION AND ORDEROn December 15, 1961, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attached139 NLRB No. 6.